DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on November 11, 2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2011.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (US 2017/0297106) in view of Morikawa et al (US 2017/0066197).
Regarding claim 1, Myerberg teaches binder jetting processes inclusive of support structures (abstract).  Myerberg teaches that binder is applied in a pattern that associates the powdered material (build material) according to a two-dimensional cross section of the computerized model (each of such cross-section constituting a layer), wherein a second binder in a second pattern may be applied to bind other regions of the powdered build material to form a support structure adjacent to at least one surface of the object (par. 6).  
While Myerberg clearly teaches the instantly claimed steps of selectively applying binder material to form both the intended part to be manufactured as well as the associated support features, Myerberg is silent with regard to the use of an additional agent in the support structure that creates gas pockets upon heating, as instantly claimed.  
However, such a feature and concept is explicitly taught by Morikawa.  Morikawa, in a similar invention directed toward 3D printing (title), teaches a method of lowering the density of the forming material to form the support portion (par. 7) by incorporating a gas generating component at least at a site which contacts with the structure, subsequently generating a gas in the support portion via said gas generating component, and finally removing the support portion from the structure (pars. 11-13).   Morikawa teaches that the gas generating process may, for example, be initiated by heating or irradiation with microwaves (par. 62).  Ultimately, however, the benefits 
Regarding claims 1 and 2, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to incorporate a gas generating component into the support structure of Myerberg in order to create the voids necessary to reduce the adhesiveness at any interface between the support and the structure, ultimately making separation of the intermediate part and the support structure easier, as taught by Morikawa.  Further regarding claim 2, the substantially identical effects taught by Morikawa are considered to result in an irreversibly breakable 3D support structure including the gas pockets.  
Regarding claim 3, Myerberg expressly teaches that references to sintering are not particularly limited, and may include different types of sintering, such as the application of heat to sinter an object to full density or nearly full density or, in an alternative, sintering may include partial sintering (par. 38).  Myerberg also teaches that debinding steps may be used in conjunction with sintering steps (par. 36).  As such, Myerberg alone teaches debinding temperatures as well as partial and full sintering techniques, wherein the combination of Myerberg and Morikawa further teaches heating to generate the aforementioned gas from the gas generating component.  
Regarding claim 4, Morikawa teaches conventional means for support removal to include a breakaway method, a dissolving-removing method, a water jet method, and the like (par. 8).  Such conventional means are considered to encompass those 
Regarding claims 5 and 9, use of the support structures, where necessary, is the main purpose of such supports.  This would certainly include the claimed physical support beneath the part to be manufactured, such as an overhang.  Further regarding claim 9, the number support structure layers of the Myerberg process would depend upon the design specifications.  The use of any number of support layers, including a single layer, is considered to be prima facie obvious and well within the purview of one having ordinary skill in the art.  The precise location of the support structure with respect to the patterned intermediate part is also considered to be an optimizable result effective variable.  In other words, the user will be able to determine where a support structure would be necessary, if necessary, and will also be able to determine how much support structure is needed.  
Regarding claims 6 and 7, it should be noted that specific designs of the objects to be manufactured are considered to be obvious matters of design choice, as one of the many benefits of additive manufacturing techniques is the ability to create an almost unlimited number of unique designs within the confines of the existing technology.  That said, Myerberg does teach that an interface layer may be formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (abstract).  The interface material may be deposited in an 
Regarding claim 8, the process of Myerberg, as combined with Morikawa, is considered to result in both the support structure as well as the patterned intermediate part spanning several layers, as is necessary to the particular part to be manufactured, which may be tailor to the user’s requirements.  
Regarding claims 10 and 11, Morikawa teaches that the conditions for heating the support portion are not particularly limited as long as a gas is generated in the support portion and adhesiveness at the interface between he structure and support portion is reduced while preventing the damage of the structure (par. 66).  Morikawa teaches that the gas derived from the gas generating component is preferably at least one of water vapor and carbon dioxide (par. 65).  This is considered to encompass the claimed atmospheres and gas generating components.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (US 2017/0297106) in view of Morikawa et al (US 2017/0066197) as applied to claim 1 above, and further in view of Bruck et al (2016/0214176).  
Myerberg, as combined with Morikawa, teaches a method for 3D printing according to instant claim 1, as shown above.  

Bruck teaches a technique using a gas-generating agent to produce voids in a layer upon melting or sintering (abstract).  Bruck teaches various gas-generating agents to yield gases such as hydrogen, carbon dioxide, oxygen, and water (par. 42), including metal hydrides and metal carbonates (par. 43).  
Regarding claims 10 and 11 and as Morikawa generally teaches the use of gas generating agents to create voids, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize conventionally known gas generating agents, such as those taught by Bruck, in order to achieve the intended effect.  This is considered to encompass the claimed atmospheres and gas generating components.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732